Citation Nr: 1515999	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for tinea cruris.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for vertigo.


REPRESENTATION

Appellant represented by:	Keith Pflepsen, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1982.  This matter is before the Board of Veterans' Appeals (Board) from August 2007 (PTSD), June 2012 (tinea cruris), and July 2012 (vertigo) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

As the record shows psychiatric diagnoses other than PTSD, the claim of service connection for PTSD is typically expanded/recharacterized to consider service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board observes that an exception to this rule is that if there is a final rating decision on a specific psychiatric disability and a current claim seeks service connection for a different diagnosis.  Here, an unappealed December 2004 Board decision separately denied service connection for an acquired psychiatric disorder, to exclude PTSD.  Accordingly, the claim on appeal is characterized to reflect that the instant appeal is limited to service connection for PTSD.  Further, in the January 2015 hearing, the Veteran's attorney confirmed that the Veteran was limiting his appeal to the matter of PTSD. 

The issues of the rating for tinea cruris and whether new and material evidence has been submitted to reopen a claim for service connection for vertigo are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDING OF FACT

The Veteran did not engage in combat with the enemy, and his reported stressor is uncorroborated.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in May 2006, VA notified the Veteran of the information needed to substantiate and complete his claim for service connection for PTSD, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records have been associated with the record.  The Board did not arrange for a VA examination.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a diagnosis of PTSD based on a confirmed stressor event in service, an examination to secure a medical nexus opinion in this matter is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).   

Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for PTSD, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the January 2015 hearing, the undersigned identified the issue of service connection for PTSD on appeal and focused on the elements necessary to substantiate the claim, specifically the development of the Veteran's reported stressor event in service.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V); see also Cohen v. Brown, 10 Vet. App. 128 (1997).
 
If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b).
 
The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).
 
If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's statements, alone, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors, except in the case of a personal assault stressor.  Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011); Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

The Veteran's STRs are silent for complaints, treatment, or diagnosis of PTSD.  A June 1978 record notes that the Veteran is a nervous individual by disposition.  His service personnel records show that on January 6, 1977, the Veteran was given orders restricting him to the confines of the USS Harlan County for 14 days as punishment for gambling.

In April 1998, a private psychiatrist submitted a statement indicating that the Veteran was diagnosed with chronic PTSD based on his history of his involvement as a witness to the tragic death of approximately 30 of his shipmates just as he was returning from shore liberty in Barcelona, Spain.

In September 1999, a mental health consultation record notes that the Veteran reported that in 1977, he was about to board a boat, but was requested to stay on the dock since the boat was at full capacity.  This record then notes that the Veteran reported that the boat took off from the pier and was hit killing all 60 men aboard and that the Veteran witnessed this incident.  The record notes an impression of PTSD based on this incident.  A July 2000 treatment record notes a diagnosis of PTSD.

In October 2000, the Veteran submitted an article from the Washington Post reporting an accident occurring on January 17, 1977 between a Spanish tugboat and a launch returning to the USS Guam killing servicemen.

In December 2000, the Veteran reported that in the early morning of January 17, 1977, he was on liberty in the port of Barcelona, Spain and was returning to the dock to take the shuttle boat back to the USS Guam.  He reported that a sailor stopped him and said he would need to take the next launch because this one was full.  He reported that he then sat on a bench to wait and as he watched, he saw that shuttle boat and a Spanish freighter collide and witnessed fellow marines and sailors die in that crash.

In November 2002, the Veteran reported awakening two or three nights a week with nightmares of events that happened in January 1977, and specifically of witnessing a Spanish freighter and a navy launch boat collide off of the coast of Barcelona, Spain.

Treatment records dated from 2002 through 2011 note treatment for and diagnoses of PTSD.  

In April 2004, the Veteran's brother reported that the Veteran told him about almost being on the boat that collided with the Spanish freighter and that he could have been among the list of fatalities.  His brother stated that this incident has had a lifelong effect on the Veteran and he believes the Veteran is very emotional and depressed about it.

A September 2004 buddy statement indicated that he recalled when the Veteran was caught gambling on the USS Harlan County and was later air lifted to the USS Guam.  The fellow Marine stated that while the Veteran was on the USS Guam, a navy launch boat capsized killing marines and sailors.

In July 2007, the RO issued a formal finding of a lack of information to corroborate the Veteran's reported stressor event.  The RO noted that the information submitted by the Veteran was insufficient to send to the US Army and Joint Services Records Research Center and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.

Treatment records dated from 2013 to 2014 note a diagnosis of PTSD, by history.

In January 2015, a Marine who served with the Veteran on the USS Harlan County submitted a sworn statement indicating that he and the Veteran bunked together on the ship and that in January 1977, the Veteran was caught gambling and sent to the USS Guam to be court martialed.  He also reported that during that month, a Spanish tug boat ran into a liberty launch and caused it to capsize.  This Marine stated that he later recalled a seaside service that took place to honor the soldiers who were killed in the crash.  He testified that the Veteran was on the USS Guam when this event occurred.

In January 2015, the Veteran testified that he witnessed a Spanish freighter/tugboat collide with a liberty launch killing many servicemen.  He stated that he was waiting for a liberty launch to return to the USS Guam and that he had almost boarded the ill-fated liberty launch that was involved in the collision.  The Veteran acknowledged that his personnel records show he was restricted to the USS Harlan County for 14 days at the time of this collision, but indicated that he was sent to the USS Guam for an administrative proceeding after being caught gambling.  He reported that when he was on the USS Guam, his commanding officer indicated that gambling was not a big deal and allowed him to go on liberty that night. 
 
As an initial matter, the record does not support a conclusion that the Veteran engaged in combat with the enemy.  Significantly, the Veteran does not contend that he has a combat-related stressor, or that he served in combat.  Further, his service personnel records do not reflect any awards or decorations indicative of combat.  Thus, his reported stressor must be corroborated in order for service connection to be established for PTSD.  

In this regard, there is no evidence which tends to corroborate the Veteran's reported non-combat stressor.  The Veteran has repeatedly reported witnessing a deadly collision between a Spanish freighter and a liberty launch which occurred on January 17, 1977 from a pier in Barcelona, Spain.  The Board acknowledges that the collision took place, as it is corroborated by the statements of fellow service members and by an article submitted in the record, but the question pertinent to this appeal is whether the Veteran actually witnessed this event.  

The Board has considered the Veteran's testimony and the lay statements of record which indicate that the Veteran was on the USS Guam in January 1977.  However, no statement, other than the Veteran's testimony, places the Veteran on liberty on the dock of Barcelona, Spain on January 17, 1977 when the collision occurred.  Notably, the Veteran's service personnel records show that he was confined to the USS Harlan County for 14 days starting January 6, 1977.  This contemporaneous record places the Veteran on the USS Harlan County on January 17, 1977, and not on the dock of Barcelona, Spain.  In addition, the lay statements of his fellow servicemembers indicate only that the Veteran was sent to the USS Guam for proceedings in connection with the reported offense.  These statements do not corroborate that the Veteran observed the fatal collision.  Thus, there is no evidence to corroborate that the Veteran actually witnessed the stressful event.
  
Thus, even accepting as true that the Veteran was transferred to the USS Guam during the month of January 1977, there is no evidence to corroborate that the Veteran was on the dock in Barcelona, Spain during the early morning hours of January 17, 1977 and witnessed the collision between the liberty launch and a Spanish freighter.  Accordingly, in the absence of independent evidence to corroborate the veteran's statements as to the occurrence of the claimed stressor event, the Board is unable to corroborate the occurrence of a non-combat stressor.  Without evidence of a corroborated stressor, a critical element necessary to establish service connection for PTSD is missing and the claim must be denied.  See Doran, 6 Vet. App. at 288-89.  While the Board regrets that the outcome could not be more favorable under the circumstances, the evidence of record is not so evenly balanced as to warrant resolution of the benefit of the doubt in his favor in this instance.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.


REMAND

A June 2012 rating decision continued a 0 percent rating for tinea cruris.  A July 2012 rating decision continued a denial of service connection for vertigo.  Correspondence from the Veteran received in August 2012 (tinea cruris) and May 2013 (vertigo) expresses disagreement with the decisions.  The AOJ has not issued a SOC in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

Issue an appropriate statement of the case regarding the matters of the rating for tinea cruris and the claim to reopen a claim for service connection for vertigo.  The Veteran and his attorney should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, these matters should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


